Citation Nr: 1131194	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-08 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  

2.  Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran had recognized Philippine service, as a guerrilla in the service of the U.S. Armed Forces during World War II, from October 1944 to May 1945.  He died in April 1984, and the Appellant seeks benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision and a May 2010 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In September 2008, the Board remanded the case to the RO to afford the Appellant a hearing at the RO before a Veterans Law Judge.  She withdrew her hearing request in October 2008.  Then in regard to a subsequent appealed issue, she in February 2011 requested another hearing but withdrew that hearing request in May 2011.  

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran died before the enactment of the American Recovery and Reinvestment Act on February 17, 2009.





CONCLUSION OF LAW

The requirements for eligibility for a one-time payment from the FVEC fund are not met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).





In this case, the material facts are not in dispute, and the issue at hand of whether the Appellant has legal entitlement to a one-time payment from the FVEC fund is limited to statutory interpretation.  When the law, and not the underlying facts or development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (where the law as mandated by statue, and not the evidence, is dispositive, the VCAA is not applicable); Smith v. Gober, 14 Vet. App. 227 (2000); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

The Board therefore finds that no action is necessary under the VCAA and that the case is ready for appellate review.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  







For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of such service...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  


In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Soria, 118 F. 3d at 749.

In August 2009, the Appellant filed an application with VA, claiming that the Veteran had eligible service, as a recognized guerrilla in the service of the U.S. Armed Forces during World War II, and that she is entitled to a one-time payment from the FVEC fund.  She has submitted various documents to include a marriage certificate, which shows that she was married to the Veteran, and a death certificate, which shows that the Veteran died in April 1984 due to pulmonary tuberculosis, pneumonia, and rule out myocardial infarction.    

After reviewing the record, the Board finds that the Appellant does not legally qualify for a one-time payment from the FVEC fund.  The American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5, was enacted on February 17, 2009.  The Veteran died in April 1984, nearly 15 years prior to the enactment of the operative Act.  The law, as previously indicated, provides that where an eligible person who has filed a claim for benefits under Section 1002 dies before payment is made, the payment shall be made to the surviving spouse.  Here, however, the Veteran did not file a claim - indeed, could not have filed a claim - for a FVEC payment at any time during his life.  Accordingly, his surviving spouse is not eligible to receive payment on his behalf.  

The Appellant contends that although her spouse died long before the American Recovery and Reinvestment Act was enacted, she felt that surviving spouses of deceased veterans should still be entitled to the compensation fund.  Nevertheless, the Board is unable to decide the matter in the Appellant's favor because the Board has no authority to grant a claim on an equitable basis.  Instead, the Board is compelled to follow the specific provisions of law, see 38 U.S.C.A. § 7104, and this is a case where the law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund.  Therefore, the claim must be denied based upon a lack of entitlement under the law.


ORDER

As the Appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund, the appeal is denied.  


REMAND

The Appellant asserts that she has provided sufficient evidence to reopen her claim of service connection for the cause of the Veteran's death.  She has furnished numerous documents that were not previously of record in September 1985 when the Board considered the claim of service connection for the cause of the Veteran's death.  The documents, which are copies, purport to show that the Veteran was treated during and soon after service for conditions that are listed as causes of death on the Veteran's death certificate.  



The Appellant has submitted the "original" documents of four copies that were previously furnished.  The RO then sent these documents to the VA Office of the Inspector General (OIG) in February 2010 in order to determine their authenticity.  The OIG found in June 2010 that all four documents were not authentic with respect to date.  However, the RO did not send to the OIG, for purposes of authentication, other copies of documents in the claims file that purport to show that the Veteran received treatment during and after service for pulmonary tuberculosis and myocardial infarction (listed as causes of death on the death certificate).  The RO should request the originals of these documents from the Appellant for authentication by the OIG.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Appellant to submit the original documents pertaining to the following:  

a).  A certification, dated May 30, 1946, from Army Headquarters of the Commonwealth of the Philippines, signed for Basilio Hernandez, certifying that the Veteran was discharged from service due to "PTB and Ribs Fractures";

b).  A chest X-ray, dated May 29, 1946, signed by Pacifico Barredo of the 26th Station Hospital (PA), showing impressions of PTB, atherosclerosis, and ribs deformity;





c).  Four admission slips from the 27th Station Hospital at Camp Hernandez Dingle, dated March 1, 5, 15, and 20 in 1945, diagnosing acute asthmatic bronchitis and PTB (moderately advanced);

d).  A memorandum, dated February 7, 1946, from the Receiving and Disposition Office of the 26th Station Hospital, indicating that the Veteran had been admitted in December 1945 and diagnosed with pulmonary tuberculosis and myocardial infarction;

e).  Special Orders of Headquarters, 26th Station Hospital, dated February 7, 1946, noting the Veteran was transferred for the purpose of Certificate of Disability Discharge;

f).  A Certificate of Hospitalization from the Office of the Registrar, Headquarters of the 26th Station Hospital, dated February 20, 1946, noting the Veteran's history of admissions to and transfers from hospitals for the period from June 1945 to February 1946, due to a diagnosis of myocardial infarction; and 

g).  A memorandum from the Admission and Disposition Office of the 1st General Hospital (PA), dated May 23, 1946, noting that the Veteran was hospitalized from March 1946 to May 1946 with diagnoses of tuberculosis, pulmonary and myocardial infarction.  






2.  If any originals are received, send the documents to the VA Office of the Inspector General for the purpose of determining their authentication.  

3.  Adjudicate the issue of whether a declaration of forfeiture of eligibility for VA benefits under the provisions of 38 U.S.C.A. § 6103(a) against the Appellant would be warranted, based on evidence on record from the VA Office of Inspector General.  

4.  After the completion of the above development, readjudicate the claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  If benefit sought remains denied, furnish the Appellant a supplemental statement of the case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


